IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

N.L., A CHILD,

      Petitioner,

 v.                                                   Case No. 5D16-4195

STATE OF FLORIDA,

      Respondent.

________________________________/

Opinion filed December 12, 2016

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, and
Jessica Cahoon, Assistant Public
Defender, Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Respondent.


PER CURIAM.

      We grant N.L.’s petition for an emergency writ of habeas corpus and order her

immediate release from secure detention. N.L. was committed to a non-secure residential

program in one case on November 3, 2016, and in several other cases on November 14,

2016. She remains there despite the requirement that a child “must be removed from

detention within 5 days, excluding Saturdays, Sundays, and legal holidays.”
§ 985.27(1)(a), Fla. Stat. (2016). The Department of Children and Families may seek an

order authorizing extended secure detention, up to 15 days after entry of the commitment

order. Id. However, even if such an extension had been ordered, that time limit has

expired as to the November 3 and November 14, 2016 orders of commitment.

      We order Respondent to immediately release N.L. from secure detention by 5:00

pm, December 12, 2016.

      PETITION GRANTED.

LAWSON, C.J., EVANDER, and EDWARDS, JJ., concur.




                                           2